The Honorable Mark Riable State Representative 16611 Burlingame Road Little Rock, Arkansas 72211
Dear Representative Riable:
This is in response to your request for an opinion on how a merchant who suffers a recoverable shoplifting loss under Act 936 of 1993 would present a demand to the shoplifter for the restitution authorized by the act. You also inquire as to how a merchant would "go about dealing with or trying to negotiate with the shoplifter regarding both the potential of the merchant to file criminal charges and the right of the merchant to seek civil recovery."
Please note that I have enclosed a copy of a pamphlet produced by this office and the Arkansas Grocers  Retail Merchants Association which contains a sample demand letter for recovery under Act 936. As to your question of how the merchant should "negotiate with the shoplifter regarding both the potential of the merchant to file criminal charges and the right of the merchant to seek civil recovery" I must note that this is not a legal question amenable to answer in an official Attorney General's Opinion, but is rather an area which will be left to the individual merchants and law enforcement authorities to develop.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure